Citation Nr: 1514893	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES


1.  Whether the September 1997 rating decision, which denied service connection for a back injury contained clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, characterized as post-operative herniated disc, L4-5, with left foot drop. 

3.  Entitlement to service connection for a low back disability, characterized as post-operative herniated disc, L4-5, with left foot drop, to include as secondary to service-connected left knee patellofemoral joint syndrome with instability and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1998 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction was subsequently transferred to the Des Moines, Iowa RO.

The reopened claim of entitlement to service connection for a low back disability, characterized as post-operative herniated disc, L4-5, with left foot drop, to include as secondary to service-connected left knee patellofemoral joint syndrome with instability and arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1997 rating decision, the AOJ denied entitlement to service connection for a low back injury.  The Veteran was notified of this decision and he did not appeal it.

2.  The Veteran has not alleged an error of fact or law in September 1997 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.

3.  In an unappealed January 2008 rating decision, the RO last denied the Veteran's application to reopen his claim for service connection of a low back injury. 

4.  Evidence received since the final January 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a low back injury and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision is final and was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 7105, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2014).

2.  The RO's January 2008 denial of the claim for service connection of a low back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received since the January 2008 denial, and the claim of entitlement to service connection for a low back injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims of CUE, since such claims are not conventional appeals, but rather requests for revision of previous decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The September 1997 rating decision that denied the Veteran's claim of service connection for a low back injury is final and binding on the Veteran based on the evidence then of record in the absence of, for example, a collateral attack showing CUE.

The United States Court of Appeals for Veterans Claims (Court)has consistently stressed the rigorous nature of the concept of CUE.  CUE is the failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4. CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for determining when there was CUE present in a prior decision: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action exists only where it appears undebatably that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated on the test set forth in Russell.  The Court stated that CUE was a very specific and rare kind of error.  It was the kind of error, of fact or law, that when called to the attention of later reviewers compelled a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.

The Veteran contends that the RO committed CUE in the September 1997 rating decision.  The Veteran, through his representative, asserts that the September 1997 rating decision contains CUE in that service connection for the low back disability should have been established based upon a July 1997 VA examination in which the examiner remarked that the Veteran's low back pain had "some connection with the knee joint condition."  The RO indicated that any failure on VA's part to obtain clarification of the report would amount to "procedural error," which would not constitute CUE.  The Veteran seems to imply that C.F.R. § 3.102, which requires that VA resolve reasonable doubt in favor of a claimant, was not properly applied.   However, simply to allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  "Broad-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Thus, the RO applied the correct legal standard in evaluating the evidence.  

Any further disagreement as to the weight accorded to that opinion amounts to no more than disagreement with how the RO weighed and evaluated the evidence.  As noted, such disagreement can never rise to the stringent definition of CUE.  The Rating decisions are not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104(b). 

The Board acknowledges that the September 1997 rating decision does not make specific mention of the July 1997 examiner's opinion relation to "some connection" between the knee and spine disabilities.  It denied the claim on the grounds that no injury was shown in the STRs, or that any presumptive condition had manifested in a timely fashion.  However, it is pertinent to note that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  In the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  The RO specifically noted that it considered the July 1997 examination report in the September 1997 rating decision.  Thus, the assertions amount to how the RO considered the evidence, regardless of any theory in support of the claim and any disagreement to how it was evaluated, cannot constitute CUE.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that ROs are not required to specifically mention in their rating decisions the evidence that they considered); cf. Bouton v. Peake, 23 Vet. App. 70 (2008) (RO's "clear" denial of the existence of evidence in the claims file sufficient to satisfy first and second prongs.  

The Board also notes the RO's suggestion that the choice of language used by the July 1997 VA examiner and/or failure to obtain clarification constituted procedural error.  This amounts to an assertion of the failure of the duty to assist to provide an adequate examination.  However, any assertion that VA failed in its duty to assist prior to rendering a decision cannot give rise to CUE as such a failure does not result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Overall, the Board does not dispute that reasonable minds could disagree about the RO adjudication of the Veteran's claim in September 1997.  However, the Veteran has not shown that the ultimate RO determination constituted CUE for the reasons described above.  Accordingly, this appeal must be denied as to this issue.  

New and Material Evidence, Low Back Injury

Because the Board is reopening this claim, there is no need to discuss whether the Veteran has received adequate Veterans Claims Assistance Act (VCAA) notice.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection for a back injury last denied in a January 2008 rating decision on the grounds that new and material evidence had not been received showing that, inter alia, the Veteran injured his back in service.  The Veteran was notified of the decision and of his appellate rights during that same month but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period. Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

At the time of the January 2008 rating decision, the evidence of record consisted of the Veteran's service treatment records, his claim, private medical records relating to a 2006 workplace injury to the low back and a November 2007 report of VA examination.  The RO denied the claims on the grounds noted above.

New and material evidence has been received.  In particular, the Veteran has offered a lay history of injury to the low back, during the same incident in which he injured his knees, as well as a history of left-sided sciatica for which he did not seek treatment.  This, in conjunction with the evidence previously of record relates to the unestablished indication of in-service injury.  As it is new and material, the claim is reopened.  Shade, supra.  The underlying claim is addressed herein below in the remand section.


ORDER

The September 1997 rating decision, which denied service connection for a back injury, did not contain CUE; the appeal is denied as to this issue.


New and material evidence has been received to reopen the claim of entitlement to service connection for a low back injury and the claim is reopened; to this extent only is the appeal granted.


REMAND

In July 1997 the Veteran was afforded a VA examination related to his original claim for service connection of a low back disability.  Examination noted a history of a car accident with a low back injury in 1996.  The examiner did not comment on whether any low back condition was attributable to service, but remarked that the Veteran's low back pain "ha[d] some connection with the knee joint condition."  

In November 2007, the Veteran again received a VA examination.  The report thereof documents a history of back pain "for quite a long time" and that service connection was in effect for disability of each knee.  The Veteran noted a history of injury in the early 1990s, but was not specific.  The examiner remarked that the low back condition assessed at the time - disc herniation and left foot drop - was less likely than not "caused by or related to" the bilateral knee condition.  

In February 2011, the Veteran was last afforded a VA examination.  The examination report documents that the Veteran provided a history of injury to the low back in service, as well as left-sided sciatica.  The examiner, however, rendered a negative etiological opinion, reasoning that the Veteran's service-records contained no mention of any back or sciatic-like problem.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Overall, the examinations are insufficient to address the current claim.  It is not until recently that the Veteran has provided a lay history of injury to the low back in service, and the July 1997 and November 2007 examination reports do not take this into account.  Stefl, supra.  The most recent examination report fails to address the question of secondary service connection, and the examiner's opinion is based upon a lack of documented injury, rather than the Veteran's provided history thereof.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, further examination is necessary to address the claim.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim under the theory of secondary service connection.

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed low back disability, characterized as post-operative herniated disc, L4-5, with left foot drop.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the claimed low back disability, characterized as post-operative herniated disc, L4-5, with left foot drop either began in service or is related to service, to include the history of injury reported by the Veteran?

b)  If the examiner concludes that it is less likely than not that such was incurred or is otherwise attributable to service, the examiner is asked to address, whether it is it at least as likely as not (i.e. a 50 percent probability or greater) that that the Veteran's service-connected bilateral knee disabilities caused or aggravated a low back disability, characterized as post-operative herniated disc, L4-5, with left foot drop.  If the examiner finds aggravation, she or he should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  

2.  Then, this claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


